WOLF, Judge.
This action is before the court, pursuant to rule 9.100, Florida Rules of Appellate Procedure, for review of a nonfinal order of the hearing officer affecting discovery. *69The issue presented is whether the hearing officer departed from the essential requirement of law by requiring the Department of Health and Rehabilitative Services (HRS) to answer extensive interrogatories.
The ^nswer to interrogatories filed by the department along with the accompanying affidavit complied with rule 1.340(c), Florida Rules of Civil Procedure. The hearing officer wrongly determined that HRS was required to present live testimony to support its responses to interrogatories. The burden was on the respondent to present competent substantial evidence to demonstrate it would be more burdensome for respondent than petitioner to ascertain the answers to interrogatories prior to ordering a more complete answer from HRS. Department of Professional Regulation v. Florida Psychological Practitioners Ass’n, 483 So.2d 817 (Fla. 1st DCA 1986).
The hearing officer has departed from the essential requirements of law by requiring HRS to answer the interrogatories instead of allowing it to exercise its option provided by rule 1.340(c).
The order of the hearing officer is quashed, and the case is remanded to the hearing officer for proceedings consistent with this opinion.
ZEHMER and BARFIELD, JJ., concur.